Case 1:18-cr-00204-NGG-VMS Document 894 Filed 07/10/20 Page 1 of 1 PageID #: 15169

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
   SCJ                                              271 Cadman Plaza East
   F. #2017R01840                                   Brooklyn, New York 11201


                                                    July 10, 2020

   BY ECF

   The Honorable Vera M. Scanlon
   United States Magistrate Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:     United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (NGG) (S-1)

   Dear Judge Scanlon:

                 The privilege review team has conferred with counsel for defendant Clare
   Bronfman and the parties agree that there is no privileged information contained in the
   Court’s Sealed Order of June 22, 2020. ECF No. 888. Therefore, the parties agree that
   Order may be unsealed in its entirety.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:      /s/
                                                    Shannon C. Jones
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6379

   cc:    Clerk of the Court (by ECF)
          Counsel for Defendants (by ECF)
